Title: To George Washington from Edmund Pendleton, 9 April 1784
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Edmundsbury [Va.] Apl 9. 1784.

Colo. Muse shewed me yr letter to his son requesting I would take charge of his Deeds to you, and procure them to be proved

and recorded in the General Court, which I would most cheerfully have done, but do not go to Richmond ’til after that Court rises. I have seen the Deeds Executed before 5 Witnesses, and they are to be carried by one of them who is our Sherif & a careful man, to be lodged with the Clerk and proved as they come in—so that I think you will run no risque in paying Colo. Muse the money you mention, especially as there will be time enough to compleat the proof in October, should any accident prevent its being made by three now. I have the honr to be with great regard Yr Excellys mo. Obt Servt

Edmd Pendleton

